Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This is the Notice of Allowance for application number 17/043,511 CASING ANGLE ADJUSTMENT MECHANISM AND ELECTRONIC DEVICE filed on 9/29/2020.  Claims 8-27  are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach casing angle adjustment mechanism having a slide plate; a leg unit configured to be rotatably connected to a rear side of a casing and allow the slide plate to be slidably inserted into the leg unit; and a stopper configured to be rotatably connected to the rear side of the casing, wherein the slide plate includes a plurality of engagement grooves formed on a surface of the slide plate, and a first protrusion and a second protrusion protruding from the surface of the slide plate and placed so that the plurality of engagement grooves are interposed therebetween, the leg unit includes a plurality of engagement holes formed on a side wall of the leg unit and corresponding to the plurality of engagement grooves of the slide plate, and a connection hole formed on the side wall of the leg unit so as to connect openings of the plurality of engagement holes, when, from a state where a part of the stopper is passed through the engagement groove of the slide plate and the engagement hole of the leg unit and an angle of the leg unit with respect to the casing is fixed, rotating the leg unit in one rotating direction relative to the casing, moving the part of the stopper to one side where the leg unit is connected to the casing along the connection hole of the leg unit, and sliding, through the first protrusion, the slide plate to the one side of the leg unit, a side wall of the slide plate blocks the openings of the engagement holes of the leg unit, and the side wall of the leg unit blocks openings of the engagement grooves of the slide plate when viewing the leg unit in a left-right direction, and when, from a state where the slide plate has slid in one direction, rotating the leg unit in another rotating direction relative to the casing, moving the part of the stopper to another side of the leg unit along the connection hole of the leg unit, and sliding, through the second protrusion, the slide plate to the another side of the leg unit, the plurality of engagement grooves of the slide plate and the plurality of engagement holes of the leg unit are placed to overlap when viewing the leg unit in a left-right direction.


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/19/22